Continuation of REQUEST FOR RECONSIDERATION/OTHER 12:
Response to Arguments
Applicant's arguments filed on 08/19/2022 have been fully considered but they are not persuasive. 
Applicant’s ONLY arguments are follows: 
(1)	     Fig. 2, Fig. 3, and Fig. 5 have been amended so that the "first joint face", "second joint face", and "backlight plate" were included and indicted by reference characters as 5041, 5042, and 207/307 respectively. The specification has been amended accordingly at paragraphs [0030] and [0031] on page 6, and paragraph [0035] on page 7.

(2)      Park and Lee'202 all fail to disclose, teach or suggest Applicant's claimed "the glue forms a first joint face between the housing and both the display module and the protective frame, the glue forms a second joint face between the housing and the cover glass, and the housing is connected to the screen by both the first joint face and the second joint face" in claim 1.	

Examiner’s responses to Applicants’ ONLY arguments are follows:
(1)	The amended Figs. 2, 3, 5 have considered.  The drawings, Fig. 2, Fig. 3, and Fig. 5 have been amended and pointed out "first joint face" corresponding to 5041, "second joint face" corresponding to 5042, and "backlight plate" corresponding to  207/307.  The amended Fig. 5 almost similar to Fig. 4 of Lee et al. (US 20170031202).  

However, the amended Fig. 5 of the instant application does not show: “the housing 501 is connected to the screen 502 by both the first joint face and the second joint face” as claim 1 cited.  The amended Fig. 5 shows “the housing 501 is connected to the cover glass 505 (not the screen 502) by both the first joint face and the second joint face” and the top surface of the cover glass 505 may consider to be the screen (used to display image only as shown in the original Fig. 5). 
 
2.	Examiner respectfully disagrees. As see Fig. 10 below, Park discloses "the glue 154a/154b forms a first joint face between the housing 140 and both the display module 110 (but the glue is not directly contacted to the display module) and the protective frame 141, the glue 154a/154b forms a second joint face between the housing 140 and the cover glass 130, and the housing 140 is connected to the screen (the top surface of the cover glass 130) by both the first joint face and the second joint face (of glue 154a/154b)" in claim 1.

    PNG
    media_image1.png
    336
    585
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    361
    601
    media_image2.png
    Greyscale

As Fig. 4 above, Lee'202 teach "the glue 470 forms a first joint face between the housing 360 and both the display module 210 (contacted directly to the display module) and the protective frame 430, the glue 470 forms a second joint face between the housing 360 and the cover glass 250, and the housing 360 is connected to the screen (the top surface of the cover glass 250) by both the first joint face and the second joint face (of glue 470)" in claim 1. That means the first joint face and the second joint face to be the glue 470.  

However, as shown in the amended Fig. 5 filed on 08/19/2022, Park and Lee'202 fail to disclose or teach “the glue 504 forms a second joint face 5042 between the housing 501 and a side edge surface of the cover glass 505”, which need to further amend claim 1 in the continuation RCE of the instant application.

Although Park does have a glue 155a/155b, it forms a first joint face between the first/second extending portion 154a/154b of the touch sensing film 150 and the protective frame 141, not directly between the housing and both the display module and the protective frame as required in claim 1.  However, Lee'202 teach a glue 470, it forms a first joint face between the first/second extending portion 154a/154b of the touch sensing film 150 and the protective frame 141, directly between the housing 360 and both the display module 210 and the protective frame 430 (see annotation in Fig. 4 of Lee).
In addition, reading the Fig 8 and Fig. 10 of Park, there is also no second joint face between the housing 140 and the cover glass 130 formed by the glue 155a/155b. However, Lee teach the second joint face between the housing 360 and the cover glass 250 formed by the glue 470 (see annotation in Fig. 4 of Lee).

As shown in Fig. 4, Lee'202, at least, does not disclose, teach or suggest "the glue forms a second joint face between the housing 360 and the cover glass 250, and the housing is connected to the screen by both the first joint face and the second joint face" as required in claim 1.  However, the top surface of the cover glass 250 considers as the screen (used only to display image).  The amended Fig. 5 of the instant application also has not shown "the glue 504 forms a second joint face 5042 between the housing 501 and the cover glass 505, and the housing 504 is connected to the screen 502 by both the first joint face and the second joint face".  

Park and Lee'202 fail to disclose or teach “the glue 504 forms a second joint face 5042 between the housing 501 and the side edge surface of the cover glass 505” as shown in the amended Fig. 5 filed on 08/19/2022, applicants need further amend claim 1 in the continuation RCE.  Applicants also need further amend claim 1 according to the amended Fig. 5, which does not show “the housing 501 is connected to the screen 502 by both the first joint face and the second joint face".
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871